DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2021 has been entered.

Allowable Subject Matter
Claims 1, 2, 5-12, 16-26 and 29-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference is Nakamoto et al. (US 5,674,956).
Regarding claim 1, Nakamoto et al. discloses a reactor for the continuous production of synthetic rubbers, comprising at least one essentially tubular reactor housing (31), the reactor housing (31) having a drive shaft (33, 33A, 33B) connected to an outer stirrer (35) and an inner stirrer (37) which are rotatably arranged insider the reactor housing (31), the outer stirrer (35) containing at least one helical mixing element which is close to or in contact with a wall of the reactor housing (31), and the inner stirrer (37) containing at least one helical mixing element which is close to or in contact with a wall of a concentric cylinder (36) (see figures 19-22 and column 9, line 55 through column 11, line 61).

Claims 2, 5-7, 12, 16-20, 24, 25 and 32 depend on claim 1.
Regarding claim 8, Nakamoto et al. discloses a reactor for the continuous production of synthetic rubbers, comprising at least one essentially tubular reactor housing (31), the reactor housing (31) having a drive shaft (33, 33A, 33B) connected to at least one stirrer (35) which is rotatable arranged inside the reactor housing (31), the stirrer (35) containing at least one helical mixing element, which are close to or in contact with a wall of the reactor housing (31); wherein the reactor has a heat exchanger (jacket, 32), the heat exchanger (32) in turn having an outer jacket surrounding part of the reactor housing (31) (see figures 19-22 and column 9, line 55 through column 11, line 61).
Nakamoto et al. fails to disclose or suggest that the heat exchanger includes a spiral partition between the outer jacket and the reactor arranged to form a spiral heat exchanger channel.
Claims 9-11 and 33 depend on claim 8.
Regarding claim 21, Nakamoto et al. discloses a reactor for the continuous production of synthetic rubbers, comprising at least one essentially tubular reactor housing (31), the reactor housing (31) having a drive shaft (33, 33A, 33B) connected to an outer stirrer (35) and an inner stirrer (37) which are rotatably arranged insider the reactor housing (31), the outer stirrer (35) containing at least one helical mixing element which is close to or in contact with a wall of the reactor housing (31), and the inner stirrer (37) containing at least one helical mixing element which is close to or in contact with a wall of a concentric cylinder (36) (see figures 19-22 and column 9, line 55 through column 11, line 61).

Claims 22, 23, 26 and 34-36 depend on claim 21.
Regarding claim 29, Nakamoto et al. discloses a method for the continuous production of polymers by polymerization of polymerizable monomers, characterized in that the polymerization is carried out in a reactor (see figures 19-22 and column 9, line 55 through column 11, line 61).
Nakamoto et al. fails to disclose the reactor according to claim 1.
Claims 30 and 31 depend on claim 29.                                                                                                                                                                
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed July 1, 2021, with respect to the objection of claim 1 and the 112(b) rejection of claim 26 have been fully considered and are persuasive.  The objection of claim 1 and the 112(b) rejection of claim 26 have been withdrawn.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774